ACCEPTED
                                                                                                     04-15-00656-CR
                                                                                         FOURTH COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                                12/8/2015 4:14:55 PM
                                                                                                      KEITH HOTTLE
                                                                                                              CLERK

                                  CAUSE NO. 04-15-00656-CR 


                             IN THE FOURTH COURT OF APPEALS 


                                    THE STATE OF TEXAS, 

                                        APPELLANT,

                                                 v. 


                                       GWEN JENNINGS, 

                                         APPELLEE.

       From the County Court-At-Law of Kerr County, Texas; Trial Court No. CRI4-1129; 

                        The Honorable Judge Susan Harris Presiding 


              MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE COURT OF APPEALS:

        NOW COMES Appellant THE STATE OF TEXAS and files its Motion to Extend Time

to File Appellant's Brief.

1. 	    The deadline for Appellant to file its Brief is December 14,2015.

2. 	    Appellant respectfully requests a 30 day extension to file its Brief.

3. 	    This attorney was not served with a copy of the Findings of Fact and Conclusions of Law

        filed by Judge Susan Harris on December 3, 2015.

4. 	    This Motion is not filed for purpose of delay but so that justice may be done.

        THEREFORE, Appellant respectfully requests this Court grant its Motion and grant

Appellant an extension of 30 days to file its Appellant's Brief.
                                                   !T
                                                exas Bar No. 24046603
                                              Kerr County Attorney
                                              700 Main Street
                                              Kerrville, TX 78028
                                              (830) 792-2220 (P)
                                              (830) 792-2228 (f)
                                                      Attorneyfor State ofTexas

                              CERTIFICATE OF SERVICE

I hereby certify that on this~~ay      of December, 2015, a true and correct copy of
Appellant's MOTION TO E END TIME TO FILE APPELLANT'S BRlEF was served upon
the following by the following method:

Harold J. Danford                             via U.S. First Class Mail
Attorney for Gwen Jennings
813 Barnett St.
Kerrville, TX 78028